Exhibit 10.3

EXPRESS SCRIPTS, INC.

2011 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AWARD NOTICE

Notice is hereby given of the following award of Performance Shares (the
“Award”) for shares of the common stock, $0.01 par value per share (“Common
Stock”), of Express Scripts, Inc. (the “Company”), if any, pursuant to the
following terms and conditions:

 

•    Grantee:

       

•    Grant Date:

       

•    Target Grant:

       

•    Performance Period:

       

•    Performance Criteria:

   See Schedule 2 to Exhibit A attached hereto

•    Other Provisions: The Award is granted subject to, and in accordance with,
the terms of the Performance Share Award Agreement (the “Award Agreement”)
attached hereto as Exhibit A, including Schedules 1 and 2 thereto, and the
Express Scripts, Inc. 2011 Long-Term Incentive Plan (the “Plan”).

This Award is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the Award Agreement.

 

EXPRESS SCRIPTS, INC. By:    

Attachments:

Exhibit A— Performance Share Award Agreement



--------------------------------------------------------------------------------

EXHIBIT A

EXPRESS SCRIPTS, INC.

2011 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Express Scripts, Inc., a Delaware corporation (“Company”), has granted you
(“Grantee”) an award of performance shares (“Performance Shares”) as set forth
on the Performance Share Award Notice (the “Grant Notice”), subject to the
terms, conditions, and adjustments set forth in this Award Agreement and
Schedules 1 and 2 hereto.

The Award is granted pursuant to the Express Scripts, Inc. 2011 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), pursuant to which
Performance Shares, and other awards, may be granted to employees of the Company
or an Affiliate. Except as otherwise specifically set forth herein, all
capitalized terms utilized herein (including on Schedules 1 and 2 hereto) shall
have the respective meanings ascribed to them in the Plan.

The details of your Award are as follows:

l. Grant of Performance Share Award. Pursuant to action of the Board and/or the
Committee, the Company hereby grants to Grantee an award (the “Award”) of
Performance Shares with the “Target Grant” as set forth on the Grant Notice.

2. Performance Criteria. After completion of the “Performance Period” as set
forth on the Grant Notice, the number of Performance Shares ultimately earned
under this Agreement will be based on the Company’s performance against certain
criteria (the “Performance Criteria”) as set forth on Schedule 2 hereto.

3. Issuance of Common Stock. Each Performance Share earned under this Agreement
shall entitle Grantee to receive one share of Common Stock, subject to the terms
and conditions described herein; except that, fractional shares shall be rounded
down to the nearest whole share (subject to any reductions for tax withholding
or otherwise to the extent permitted under the Plan, this Agreement or any
Applicable Employment Agreement). The Company may, in its sole discretion,
deliver such shares of Common Stock (i) by issuing Grantee a certificate of
Common Stock representing the appropriate number of shares, (ii) through
electronic delivery to a brokerage or similar securities-holding account in the
name of Grantee, or (iii) through such other commercially reasonable means
available for the delivery of securities. Except as provided on Schedule 1
hereto, shares of Common Stock relating to Performance Shares earned under this
Agreement shall be delivered within sixty (60) days following the final
determination of the number of shares of Common Stock (if any) to be awarded
hereunder.

4. Termination and Change in Control Provisions. This Award shall be subject to
the termination and Change in Control provisions as set forth on Schedule 1
hereto.

5. Incorporation of the Plan by Reference; Conflicting Terms. The Award of
Performance Shares pursuant to this Agreement is granted under, and expressly
subject to, the terms and provisions of the Plan, which terms and provisions are
incorporated herein by reference. Grantee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the terms and provisions of the Plan shall govern.



--------------------------------------------------------------------------------

5. Non-Transferability of Performance Shares. The Performance Shares may not be
transferred in any manner and any purported transfer or assignment shall be null
and void. Notwithstanding the foregoing, upon the death of Grantee, Grantee’s
Successor shall have the right to receive any shares of Common Stock that may be
deliverable hereunder, provided, that, for such purposes, the terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Grantee.

6. Ownership Rights. The Performance Shares do not represent a current interest
in any shares of Common Stock. Grantee shall have no voting or other ownership
rights in the Company arising from the Award of Performance Shares under this
Agreement.

7. Adjustments Upon Changes in Capitalization or Corporate Acquisitions. Should
any change be made to the Common Stock by reason of any Fundamental Change,
divestiture, distribution of assets to stockholders (other than ordinary cash
dividends), reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, stock combination or exchange, rights
offering, spin-off or other relevant change, appropriate adjustments shall be
made to the total number and/or class of securities subject to this Award in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

8. Committee Discretion. This Award has been made pursuant to a determination
made by the Board and/or Committee. Notwithstanding anything to the contrary
herein, and subject to the limitations of the Plan, the Committee shall have
plenary authority to: (i) interpret any provision of this Agreement or the
Award; (ii) make any determinations necessary or advisable for the
administration of this Agreement or the Award; (iii) make adjustments as it
deems appropriate to the aggregate number and type of securities available under
this Agreement to appropriately adjust for, and give effect to, any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change; and (iv) otherwise modify or
amend any provision hereof, or otherwise with respect to the Award, in any
manner that does not materially and adversely affect any right granted to
Grantee by the express terms hereof, unless required as a matter of law, subject
to the limitations stated in the Plan.

9. Tax Withholding. The Company shall withhold from Grantee’s compensation any
required taxes, including social security and Medicare taxes, and federal, state
and local income tax, with respect to the income arising from the vesting or
payment in respect of any Performance Shares under this Agreement. The Company
shall have the right to require the payment of any such taxes before delivering
any shares of Common Stock upon the vesting of any Performance Share. Grantee
may elect to have any such withholding obligations satisfied by: (i) delivering
cash; (ii) delivering part or all of the withholding payment in previously owned
shares of Common Stock; and/or (iii) irrevocably directing the Company to reduce
the number of shares that would otherwise be issued to Grantee by that number of
whole shares of Common Stock having a fair market value, determined by the
Company, in its sole discretion, equal to the amount of tax required to be
withheld, but not to exceed the Company’s required minimum statutory
withholding. Absent a specific election to the contrary by Grantee, such
withholding obligations shall be satisfied pursuant to the method described in
phrase (iii) of the preceding sentence.

10. Electronic Delivery. The Company may choose to deliver certain statutory or
regulatory materials relating to the Plan in electronic form, including without
limitation securities law disclosure materials. Without limiting the foregoing,
by accepting this Award, Grantee hereby agrees that the Company may deliver the
Plan prospectus and the Company’s annual report to Grantee in an electronic
format. If at any time Grantee would prefer to receive paper copies of any
document delivered in electronic form, the Company will provide such paper
copies upon written request to the Investor Relations department of the Company.



--------------------------------------------------------------------------------

11. No Right to Continued Employment. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of Grantee at any time for any reason.

12. Entire Agreement. This Agreement, including Schedules 1 and 2 hereto, and
the Plan contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations between the parties except to the extent that the performance
criteria and/or forfeiture of this Award of Performance Shares is specifically
addressed by any employment agreement between the Company and Grantee (an
“Applicable Employment Agreement”), in which instance the relevant terms of such
Applicable Employment Agreement shall be incorporated herein and deemed to be a
part of this Agreement, and, in the event of any conflict between the terms of
this Agreement regarding the vesting of the Performance Shares, and the terms of
an Applicable Employment Agreement (if any), the terms and provisions of the
Applicable Employment Agreement shall govern. In addition, any references in any
such Applicable Employment Agreement to the Express Scripts, Inc. 2000 Long-Term
Incentive Plan shall also be deemed to refer to the Plan as appropriate.

13. Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of Delaware, without giving effect to
principles of conflicts of laws.

14. Compliance with Section 409A of the Internal Revenue Code. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Grant Date. Notwithstanding any provision in the Plan, this
Agreement or any Applicable Employment Agreement to the contrary, no payment or
distribution under this Agreement that constitutes an item of deferred
compensation under section 409A of the Code and becomes payable by reason of
Grantee’s termination of employment or service with the Company shall be made to
Grantee until such termination of employment or service constitutes a separation
from service within the meaning of section 409A of the Code. For purposes of
this Award, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of section 409A of the Code.
Notwithstanding any provision in the Plan, this Agreement or any Applicable
Employment Agreement to the contrary, and to the extent necessary to avoid the
imposition of taxes under section 409A of the Code, (a) if Grantee is a
specified employee within the meaning of section 409A of the Code, Grantee shall
not be entitled to any payments upon a termination of employment or service
until the earlier of: (i) the expiration of the six (6)-month period measured
from the date of Grantee’s separation from service or (ii) the date of death;
and (b) no Change in Control shall be deemed to have occurred hereunder unless
such Change in Control constitutes a change in control event for purposes of
section 409A of the Code. Upon the expiration of the applicable waiting period
set forth in the preceding sentence, all payments and benefits deferred pursuant
to this Section 14 (whether they would have otherwise been payable in a single
lump sum or in installments in the absence of such deferral) shall be paid to
Grantee in a lump sum as soon as practicable, but in no event later than sixty
(60) calendar days, following such expired period, and any remaining payments
due under this Award will be paid in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of the Plan, this
Agreement or any Applicable Employment Agreement to the contrary, in no event
shall the Company or any affiliate be liable to Grantee on account of an Award’s
failure to (i) qualify for favorable U.S. or foreign tax treatment or (ii) avoid
adverse tax treatment under U.S. or foreign law, including, without limitation,
section 409A of the Code.



--------------------------------------------------------------------------------

SCHEDULE 1

TERMINATION AND CHANGE IN CONTROL PROVISIONS UNDER THE

EXPRESS SCRIPTS, INC. 2011 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

    I. Termination of Employment

(A) Generally. Except as specifically set forth herein, or in an Applicable
Employment Agreement, this Agreement shall terminate and be of no further force
or effect as of the date of the termination of Grantee’s employment by the
Company or any Affiliate.

(B) Death, Disability or Retirement. Subject to the terms of an Applicable
Employment Agreement (if any), in the case of Grantee’s termination of
employment on account of death, Disability or Retirement, Grantee shall vest in
a number of Performance Shares to the extent that the Performance Criteria are
ultimately achieved, and any payment shall be pro-rated for the portion of the
Performance Period during which Grantee was employed by the Company or any
Affiliate. As soon as practicable, but in no event later than sixty (60) days
following the final determination of the number of shares of Common Stock (if
any) to be awarded hereunder, the Company shall issue and deliver to Grantee the
number of shares of Common Stock equal to the number of vested Performance
Shares (subject to any reductions for tax withholding or otherwise) calculated
pursuant to the preceding sentence.

(C) Termination by Grantee, or by the Company for Cause. Subject to the terms of
an Applicable Employment Agreement (if any), in the case of Grantee’s
termination of employment by the Grantee for any reason or by the Company for
Cause, all Performance Shares shall be forfeited without payment therefor.

(D) Termination by the Company Other than for Cause. Subject to the terms of an
Applicable Employment Agreement (if any), in the case of Grantee’s termination
of employment by the Company other than for Cause, Grantee shall vest in a
number of Performance Shares equal to the lesser of (i) the number of
Performance Shares to the extent that the Performance Criteria are ultimately
achieved, or (ii) the number of Performance Shares which would have vested and
been paid based on an assumed Performance Period ending as of the most recently
completed fiscal quarter prior to termination, in either case, pro-rated for the
portion of the Performance Period during which Grantee was employed by the
Company or any Affiliate. As soon as practicable, but in no event later than
sixty (60) days following the final determination of the number of shares of
Common Stock (if any) to be awarded hereunder, the Company shall issue and
deliver to Grantee the number of shares of Common Stock equal to the number of
vested Performance Shares (subject to any reductions for tax withholding or
otherwise) calculated pursuant to the preceding sentence.

    II. Change in Control

(A) Upon a Change in Control prior to the date on which the Performance Period
ends, the following shall occur:

(i) if Grantee is employed by the Company or any Affiliate on the date of such
Change in Control, Grantee shall receive in cash the value of one share of
Common Stock on the last trading day before the Change in Control Date
multiplied by the greater of the following: (a) the Target Grant or (b) the
portion of the Performance Shares which would have vested and been paid based on
an assumed Performance Period ending as of the day immediately preceding the
Change in Control Date, in either case without pro-ration. As soon as
practicable, but in no event later than ten (10) days, following the Change in
Control, the Company or its successor shall deliver to Grantee the cash payment
as calculated pursuant to the preceding sentence.



--------------------------------------------------------------------------------

(ii) if Grantee’s employment had terminated on account of death, Disability or
Retirement prior to the Change in Control, Grantee shall receive in cash the
value of one share of Common Stock on the last trading day before the Change in
Control Date multiplied by the Target Grant, without pro-ration. As soon as
practicable, but in no event later than ten (10) days, following the Change in
Control, the Company or its successor shall deliver to Grantee (or, if
applicable, Grantee’s estate) the cash payment as calculated pursuant to the
preceding sentence.

(iii) if Grantee’s employment had been terminated by the Company other than for
Cause prior to the Change in Control, Grantee shall receive in cash the value of
one share of Common Stock on the last trading day before the Change in Control
Date multiplied by the lesser of the following: (a) the Target Grant or (b) the
portion of the Performance Shares which would have vested and been paid based on
an assumed Performance Period ending as of the most recently completed fiscal
quarter prior to termination, in either case pro-rated for the portion of the
Performance Period during which Grantee was employed by the Company or any
Affiliate. As soon as practicable, but in no event later than ten (10) days,
following the Change in Control, the Company or its successor shall deliver to
Grantee the cash payment as calculated pursuant to the preceding sentence.

(B) Performance Shares Not Assumed. Notwithstanding anything herein to the
contrary and subject to Section 14 of this Agreement, the Committee may provide
for such other treatment of the Performance Shares as the Committee may
determine in its sole discretion with respect to any Performance Shares that are
not assumed or are cancelled in connection with a Change in Control.